LEMMON, Judge.
After plaintiff filed this personal injury action on August 8, 1974, his attorney furnished defendants with medical reports, which included a neurosurgeon’s report indicating a diagnosis of a herniated inter-vertebral disc.
Plaintiff thereafter voluntarily submitted to defendants’ request for an examination by a neurosurgeon of their choosing. The latter specialist stated his examination revealed “possible evidence of nerve root involvement.” However, he also found spon-dylolisthesis, which he characterized as an orthopedic condition, and recommended an orthopedic examination to determine the relationship of the bony abnormality to plaintiff’s complaints.
Defendants then requested an orthopedic examination, which plaintiff rejected. Defendants moved the court to order the examination, and the court denied the motion. We granted a writ of certiorari.
C.C.P. art. 1493 authorizes the court to order a physical examination on motion for *752good cause shown. The requested orthopedic examination by defendants’ neurosurgeon can reasonably be expected to shed light on the medical issue in this case, especially since plaintiff has never been examined by an orthopedic surgeon. Since the additional medical information has been shown reasonably necessary for the defendants to prepare to defend this case or to participate in informed compromise negotiations, and since the request does not appear to be in any way oppressive to plaintiff, we conclude that good cause has been shown and that the interest of justice will be served by granting the requested examination.
Accordingly, the judgment of the trial court refusing the medical examination is reversed, and it is now ordered that plaintiff submit to a physical examination by an orthopedic surgeon to be chosen by the trial court or by agreement of the parties. Assessment of costs in this court will await final disposition of the case.
Reversed and rendered.